Case 1:18-cv-00056-JPH-DLP Document 145 Filed 08/26/21 Page 1 of 2 PageID #: 910




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 MICHAEL J. HEBENSTREIT Trustee of   )
 the Bankruptcy Estate for Richard N.)
 Bell,                               )
                                     )
                      Plaintiff,     )
                                     )
                   v.                )          No. 1:18-cv-00056-JPH-DLP
                                     )
 MERCHANTS BANK OF INDIANA,          )
                                     )
                      Defendant.     )
                                     )
                                     )
 Bankruptcy Trustee Michael J        )
 Hebenstreit MICHAEL J. HEBENSTREIT, )
 TRUSTEE OF THE BANKRUPTCY           )
 ESTATE OF RICHARD N. BELL           )
    agent TRUSTEE OF THE             )
 BANKRUPTCY ESTATE OF RICHARD N. )
 BELL,                               )
                                     )
                      Trustee.       )

    FINAL JUDGMENT UNDER FEDERAL RULE OF CIVIL PROCEDURE 58

       Having this day directed the entry of final judgment, the Court now

 enters FINAL JUDGMENT in favor of Plaintiff and against Defendant in the

 amount of $0.

 Date: 8/26/2021

 Roger A. G. Sharpe, Clerk


 By: _____________________________________
       Deputy Clerk, U.S. District Court




                                        1
Case 1:18-cv-00056-JPH-DLP Document 145 Filed 08/26/21 Page 2 of 2 PageID #: 911




 Distribution:

 Richard N. Bell
 BELL LAW FIRM
 richbell@comcast.net

 Michael Joseph Hebenstreit
 LEWIS & KAPPES PC
 mhebenstreit@lewis-kappes.com

 Maura K. Kennedy
 THE LAW OFFICE OF MAURA K. KENNEDY, LLC
 attorneymaurakennedy@gmail.com

 David W. Patton
 DINSMORE & SHOHL LLP (Indianapolis)
 David.Patton@dinsmore.com

 John D. Waller
 WOODEN & MCLAUGHLIN LLP (Indianapolis)
 john.waller@woodenlawyers.com




                                       2
